

115 HR 6626 IH: To designate the facility of the United States Postal Service located at 413 Washington Avenue in Belleville, New Jersey, as the “Private Henry Svehla Post Office Building”.
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6626IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Sires (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo designate the facility of the United States Postal Service located at 413 Washington Avenue in
			 Belleville, New Jersey, as the Private Henry Svehla Post Office Building.
	
		1.Private Henry Svehla Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 413 Washington Avenue in Belleville, New Jersey, shall be known and designated as the Private Henry Svehla Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Private Henry Svehla Post Office Building.
			